 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DEMORRIS LANE,                                    No. 2:19-cv-2320 TLN DB P
12                      Petitioner,
13          v.                                         ORDER
14   SUPERIOR COURT, COUNTY OF
     SACRAMENTO, CA,
15
                        Respondent.
16

17
            Petitioner is a civilly committed pretrial detainee who is currently housed in county jail.
18
     (See ECF No. 1 at 2, 8) (stating petitioner is awaiting trial, was deemed incompetent to stand trial
19
     in July 2019, and is currently hospitalized). He is proceeding pro se and has filed a petition for
20
     writ of habeas corpus. (ECF No. 1). Petitioner, however, did not file the pleading on one of this
21
     court’s forms. (See generally id.).
22
            The court requires all petitions for writ of habeas corpus to be filed on the proper form.
23
     Moreover, the court may limit its review of the petition for relief to the information on the form
24
     only and need not consider any memoranda or attachments to the petition. See Rule 2(c), Rules
25
     Governing § 2254 Cases.
26
            Petitioner is hereby notified that in order for this court to review his application, he must
27
     refile his petition on the proper form. Furthermore, although petitioner may submit a separate
28
                                                      1
 1   memorandum to support his petition for relief, the court’s application form must contain all

 2   relevant claims, and it must provide the court with all necessary information.

 3           In accordance with the above, IT IS HEREBY ORDERED that:

 4           1. Petitioner’s application for writ of habeas corpus, filed November 18, 2019 (ECF No.

 5   1), is DISMISSED with leave to amend within thirty days from the date of this order;

 6           2. Any amended petition must be filed on the form employed by this court and must state

 7   all claims and prayers for relief on the form. It must bear the case number assigned to this action

 8   and must bear the title “First Amended Petition,” and

 9           3. The Clerk of Court is directed to send petitioner a copy of this court’s 28 U.S.C. §

10   2254 habeas corpus application.

11   Dated: December 2, 2019

12                                                   /s/ DEBORAH BARNES
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/lane2320.115
18

19

20

21

22

23

24

25

26

27

28
                                                       2
